Case 8:21-cv-01657-WFJ-AAS Document 1-1 Filed 07/09/21 Page 1 of 3 PageID 2




              IN THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

STEFANIA STOFANOVA-NIEDZWIEDZKI,                    )
                                                    )
             Plaintiff,                             )
                                                    )
             v.                                     )      No. 8:21-cv-01657
                                                    )
HOME DEPOT USA, INC.,                               )
                                                    )
             Defendant.                             )

              COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, the Plaintiff, STEFANIA STOFANOVA-NIEDZWIEDZKI,

by and through undersigned counsel, hereby sues the Defendant, HOME DEPOT

USA, INC., and in support thereof alleges the following:

                          JURISDICTION AND VENUE

      1.     This is an action for damages that exceed Thirty Thousand Dollars

($30,000.00), exclusive of pre-judgment interest, court costs and attorney’s fees.

      2.     At all times material herein, Plaintiff, STEFANIA STOFANOVA-

NIEDZWIEDZKI, was and is a resident of Hernando County, Florida.

      3. At all times material herein, Defendant, HOME DEPOT USA, INC., was

and is a Georgia Corporation lawfully conducting business in Florida.

      4.     On or about July 20, 2018, Defendant, HOME DEPOT USA, INC.,

owned, occupied, controlled and/or was in possession of property located at 4765

Commercial Way, Spring Hill, FL 34606.
Case 8:21-cv-01657-WFJ-AAS Document 1-1 Filed 07/09/21 Page 2 of 3 PageID 3




      5.    On or about July 20, 2018, Plaintiff, STEFANIA STOFANOVA-

NIEDZWIEDZKI, was at 4765 Commercial Way, Spring Hill, FL 34606 as a

business invitee of Defendant, HOME DEPOT USA, INC.

      6.    Jurisdiction is proper in the United States District Court for the Middle

District of Florida, Tampa Division.

      7.    All conditions precedent to this action have occurred, have been

performed or have been waived.

                          GENERAL ALLEGATIONS

      8. On or about July 20, 2018, and for an unreasonable period of time prior

thereto, Defendant, HOME DEPOT USA, INC., negligently maintained the property

located at 4765 Commercial Way, Spring Hill, FL 34606 by allowing water on the

floor to remain on the property which created a defective and dangerous condition.

      9.    The above-described defective and dangerous condition was unknown

to Plaintiff, STEFANIA STOFANOVA-NIEDZWIEDZKI.

      10.   Defendant, HOME DEPOT USA, INC., had a duty to maintain the

subject property in a reasonably safe condition and breached that duty by failing to

do so or warning Plaintiff, STEFANIA STOFANOVA-NIEDZWIEDZKI, of the

existence of the above-described dangerous condition.

      11.   As a result of the above-described negligence and resulting dangerous

and defective condition, Plaintiff, STEFANIA STOFANOVA-NIEDZWIEDZKI,
Case 8:21-cv-01657-WFJ-AAS Document 1-1 Filed 07/09/21 Page 3 of 3 PageID 4




on the above-described condition and suffered bodily injury and resulting pain and

suffering, disability, disfigurement, mental anguish, loss of capacity for the

enjoyment of life, inconvenience, expense of hospitalization, medical and nursing

care and treatment, and aggravation of a previously existing condition.

      WHEREFORE, Plaintiff, STEFANIA STOFANOVA-NIEDZWIEDZKI,

sues Defendant, HOME DEPOT USA, INC., and demands judgement for damages

in an amount exceeding Fifteen Thousand Dollars, exclusive of costs, against the

Defendant, HOME DEPOT USA, INC., and for such other relief as this Honorable

Court deems appropriate under the circumstances.

                             DEMAND FOR JURY TRIAL

      Plaintiff, STEFANIA STOFANOVA-NIEDZWIEDZKI, demands a trial by

jury as a matter of right.

DATED July 9, 2021.                   /s/ MISTY MORGAN VIANNA, ESQ.
                                      MISTY MORGAN VIANNA, ESQ.
                                      FBN: 95219
                                      Kemp, Ruge & Green Law Group
                                      11567 Trinity Boulevard
                                      Trinity, FL 34655
                                      Phone: 727-847-4878
                                      Fax: 727-375-7300
                                      Email : service@krglawgroup.com
                                      Counsel for Plaintiff
